Citation Nr: 0907611	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an optical 
disability.

3.  Evaluation of service-connected right infraorbital scar, 
evaluated as 10 percent disabling from June 7, 2006.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
February 1984 to July 1984.  The Veteran also had prior and 
subsequent unverified periods of service with a reserve 
component. 

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from October 2006 and March 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  A June 2007 rating decision thereafter 
found clear and unmistakable error (CUE) in the October 2006 
rating decision to the extent that it denied a compensable 
rating for the Veteran's newly service connected right 
infraorbital scar and granted the scar a 10 percent 
disability rating effective from June 7, 2006. 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
does not show that the Veteran has been diagnosed with PTSD 
at any time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence 
does not show that the Veteran has been diagnosed with an 
optical disability during the pendency of the appeal as a 
result of his August 1985 flash-burn injury while on ACDUTRA.

3.  Since June 7, 2006, the preponderance of the competent 
and credible evidence does not show that the Veteran's right 
infraorbital scar is manifested by visible or palpable tissue 
loss, gross distortion or asymmetry of one feature or paired 
set of features, or at least two characteristics of 
disfigurement.




CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 101(22), 106, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).

2.  An optical disability was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 101(22), 106, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Since June 7, 2006, the Veteran's does no meet the 
criteria for an initial rating in excess of 10 percent for a 
right infraorbital scar.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to all the claims on appeal, the Board notes that there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

As to the claims for service connection, the Board finds that 
written notice provided in June 2006, prior to the October 
2006 rating decision that denied service connection for an 
optical disability, and written notice provided in October 
2006, prior to the March 2007 rating decision that denied 
service connection for PTSD, fulfills the provisions of 38 
U.S.C.A. § 5103(a).  While the above notice did not provide 
the claimant with notice of the type of evidence necessary to 
establish effective dates and disability ratings for the 
disabilities on appeal in accordance with the United States 
Court of Appeals for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds that the failure is harmless because the preponderance 
of the evidence is against the appellant's claims and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

As to the claim for a higher evaluation, the Board notes that 
in Dingess, supra, the Court held that in cases, like the 
current one, where service connection has been granted and 
initial disability rating has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to severe has been fulfilled.  Also see Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient (i.e., the June 2006 notice provided the 
Veteran prior to the October 2006 rating decision), VA's duty 
to notify in this case has been satisfied.  Id.

Moreover, since the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for the scar in the October 2006 rating decision, the VCAA 
notice requirements laid out by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), are not applicable to the 
current appealed because they only apply to increased rating 
claims.  See Dingess, supra; Hartman, supra; Dunlap, supra.

As to all the claims on appeal, the Board notes that VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that 
the RO has obtained and associated with the claims file all 
identified and available service and post-service medical 
records.  In fact, in August 2006, the Veteran notified VA 
that he had no other evidence to file in support of his 
appeal.  The record also shows that the Veteran was afforded 
a number of VA examinations in connection with his appeal and 
the information obtained by those examiners is adequate to 
allow the Board to adjudicate the appeal.

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Service Connection Claims

The Veteran contends that he has PTSD and an optical 
disability as a result of the flash-burn injury he sustained 
when a "Hoffman" exploded in his face when driving his tank 
while on ACDUTRA in August 1985.  It is also requested that 
the Veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a disability resulted from a disease or 
injury that was incurred in or aggravated while performing 
ACDUTRA or for an injury that was incurred or was aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

In addition, a grant of service connection for PTSD requires 
(i) medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a), (ii) medical evidence establishing a 
link between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
Veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  



PTSD

As to the claim of service connection for PTSD, the Board 
will first see if the record contains a credible diagnosis of 
PTSD.  See 38 C.F.R. § 3.304(f); but see McClain v. 
Nicholson, 21 Vet. App. 319 at 321 (2007) (the requirement of 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim).

In this regard, the Board notes that service treatment 
records document the Veteran's complaints and treatment 
following an August 1985 flash-burn injury.  However, service 
treatment records, including a May 1987 periodic examination, 
are negative for complaints or treatment for a psychiatric 
disorder diagnosed as PTSD.  

Likewise, the post-service record, which includes a May 2007 
VA examination, along with three addendums to that 
examination dated in May and June 2007, are negative for a 
diagnosis of PTSD.  In fact, in the May 2007 VA examination 
report and its three addendums, it was uniformly opined after 
a review of the record on appeal, an examination of the 
claimant, and psychiatric testing that he did not meet the 
DSM IV criteria for PTSD.  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

On the other hand, in writings to VA the Veteran reported, in 
substance, that he had PTSD due to his August 1985 injury.  
The Board acknowledges the fact that the Veteran is competent 
to give evidence about what he experienced in and since 
service; for example, he is competent to report how he felt 
since service.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  
However, inasmuch as the Veteran is offering his own opinion 
as to his currently having a disability diagnosed as PTSD, 
the record does not indicate that he has any medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Veteran's opinion that he has PTSD 
is not probative because a lay person (i.e., a person without 
medical expertise) is not competent to offer a medical 
opinion.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Therefore, since the preponderance of the competent and 
credible evidence is against finding that the Veteran has 
been diagnosed with PTSD at any time during the pendency of 
the appeal, service connection for PTSD must be denied even 
though his service treatment records document the August 1985 
injury.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§ 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

An Optical Disability

As to the claim of service connection for an optical 
disability, the Board will likewise first see if the record 
contains a credible diagnosis of a current disability due to 
the August 1985 flash-burn injury while on ACDUTRA because 
without such a diagnosis service connection can not be 
granted based on in-service incurrence, continuity of 
symptomatology, or do to a post-service initial diagnosis.  
38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 
(1999) (In order to establish service connection for the 
claimed disorder there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease.); but see McClain, 
supra.

As noted above, service treatment records document the 
Veteran's complaints and treatment following an August 1985 
flash-burn injury including treatment on his eyes.  However, 
service treatment records, including a May 1987 periodic 
examination, are negative for a diagnosis of a chronic 
optical disability.  

Similarly, the post-service treatment records, including the 
May 2007 VA eye examination, are negative for complaints, 
diagnoses, or treatment for a chronic optical disability.  In 
fact, the VA eye examiner after a review of the record on 
appeal and an examination of the claimant specifically opined 
that the Veteran had "[n]o evidence of sequelae of previous 
trauma."  Thereafter it was opined, in response to the RO's 
question regarding whether any current eye condition is 
related to the eye injury noted in the service treatment 
records, as follows: 

[that it] is not caused by or a result of 
[h]ospitalization [in] August 1985 . . . 
for tank injury . . . There is no 
evidence on careful ophthalmic 
examination of sequelae of the stated and 
documented August 1985 eye injury.  
Specifically, there is no visual defect, 
no appreciable visual field defect, [and] 
no structural or functional abnormality 
of either eye to suggest a permanent 
injury.  

This opinion is not contradicted by any other medical opinion 
of record.  See Colvin, supra.

On the other hand, in writings to VA and at his VA 
examination the Veteran reported, in substance, that he had a 
current optical disability due to his August 1985 injury.  
The Board acknowledges the fact that the Veteran is competent 
to give evidence about what he experienced in and since 
service; for example, he is competent to report, as he did to 
his May 2007 VA examiner, how he has had problems with 
blurred vision since his in-service injury.  See Buchanan, 
supra; Layno, supra.  However, inasmuch as the Veteran is 
offering his own opinion as to his currently having an 
optical disability, the record does not indicate that he has 
any medical expertise.  See Espiritu, supra.  Accordingly, 
the Veteran's opinion that he has an optical disability is 
not probative because a lay person (i.e., a person without 
medical expertise) is not competent to offer a medical 
opinion.  Moray, supra; Grottveit, supra.  

Lastly, the Board notes that, while the Veteran's uncorrected 
vision was 20/20 on inservice examinations in November 1983 
and May 1987, when examined by VA in May 2007 his corrected 
vision was 20/25.  However, the Veteran does not claim that 
the worsening of his vision was caused by his in-service 
injury.  Moreover, refractive error in itself is not 
recognized by VA as a disability or disease because it is a 
congenital/developmental defect.  38 C.F.R. § 3.303(c).  
Moreover, while a Veteran may be service connected to the 
extent that a congenital/developmental disease is aggravated 
by military service (see VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); see also Monroe v. Brown, 
4 Vet. App. 513 (1993)), the May 2007 VA examiner 
specifically opined that the claimant had no residuals from 
his August 1985 flash-burn injury and this opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin, supra.  Likewise, the Veteran as a lay person is not 
competent to provide such an opinion.  See Espiritu, supra; 
Moray, supra; Grottveit, supra.  

Therefore, since the preponderance of the competent and 
credible evidence is also against finding that the at any 
time during the pendency of the appeal the Veteran was 
diagnosed with an optical disability, due to his in-service 
injury, service connection for an optical disability must be 
denied even though his service treatment records document the 
August 1985 injury. 

The Higher Evaluation Claim

The Veteran contends that his service-connected right 
infraorbital scar is manifested by adverse symptomatology 
that entitles him to a higher evaluation.  It is requested 
that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

As indicated above, an October 2006 rating decision granted 
service connection for a right infraorbital scar and rated it 
as non compensable under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (disfigurement of the head, face, or neck), 
effective from June 7, 2006.  Thereafter, the June 2007 
rating decision found CUE in the October 2006 rating decision 
and granted a 10 percent disability rating for the scar also 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective from 
June 7, 2006.

Given the 10 percent disability rating already assigned the 
Veteran's facial scar, he is only entitled to a higher, 30 
percent evaluation for disfiguring scars of the head, face or 
neck, if it is manifested by visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Note 1 to 38 C.F.R. § 4.118, Diagnostic Code 7800 list the 
eight characteristics of disfigurement as follows: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). 

With the above criteria in mind, the Board notes that the 
Veteran does not ever claim he has ever received medical 
treatment for his scar and the post-service record does not 
document any treatment for his scar.  Accordingly, the only 
medical evidence of record that relates to the Veteran's scar 
is the September 2006 VA scars examination.  At that 
examination, it was noted after a review of the record on 
appeal and an examination of the Veteran, that the scar was 
located on his right lower eyelid, its maximum width was 0.75 
centimeters (cm), and its maximum length was 0.75 cm.  It was 
thereafter opined that the scar was not tender to palpation, 
adherent to underlying tissue, depressed, disfiguring, or 
causing induration or inflexibility.  Thereafter, it was also 
opined that the scar did not cause limitation of motion or 
function, there was no underlying soft tissue damage, there 
was no skin ulceration or breakdown, and there was no 
underlying tissue loss.  Moreover, the scar's color was the 
same color as the Veteran's normal skin and its texture was 
normal.  The diagnosis was well healed right infraorbital 
scar.

The above examination results document the fact that the 
Veteran has one characteristic of disfigurement - the scar is 
over 0.6 cm wide at its widest part.  Therefore, since the 
record includes no evidence that the scar is manifested by 
tissue loss, gross distortion or asymmetry of one feature or 
paired set of features, or at least one other characteristics 
of disfigurement, the Board finds that the overwhelming 
weight of the evidence shows that his right infraorbital scar 
does not meet the criteria for a higher evaluation.  
38 C.F.R. § 4.118.  Therefore, a higher evaluation is not 
wanted under Diagnostic Code 7800.  This is true since 
June 7, 2006.  Fenderson, supra.

In reaching the above conclusion, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiner.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a service connected disability.  
Espiritu, supra.  Therefore, the Veteran's and his 
representative's statements addressing this issue are not 
probative evidence.

Also, the record does not suggest that the right infraorbital 
scar requires frequent hospitalization or causes marked 
interference with employment or otherwise suggests that 
referral for an extra-schedular consideration under 38 C.F.R. 
§ 3.321 (2008) is indicated.  Accordingly, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the 


evidence is against the Veteran's claims, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.

Service connection for an optical disability is denied.

Entitlement to a rating in excess of 10 percent for a right 
infraorbital scar, at any time during the pendency of his 
appeal, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


